Title: To Alexander Hamilton from William Ellery, 14 October 1791
From: Ellery, William
To: Hamilton, Alexander



Collector’s Office [Newport, Rhode Island]Oct. 14th 1791
Sir

Inclosed is the form of the bond and oath given and taken by the Exporters of Distilled Spirits in this District. Please to revise, and correct them, and return them, or to furnish me with other forms as soon as may be convenient.
It is made a question whether by the addition to the provisions contained in the fortieth and forty-first Sects. of the Act intituled an Act to prove more effectually for the Collection of duties &c the privilege of giving bond with Condition for the payment of the duties on teas in two years from the date of the bond is extended to teas imported from Europe or from any other Country than China. An early solution of this question will greatly oblige &c.
I am Sir Yr. most obedt: servant
Wm Ellery Collr A Hamilton Esqr.Secry Treasy.
